Citation Nr: 9923131	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disorder, as 
secondary to a deviated nasal septum with sinusitis.

2.  Entitlement to service connection for a throat disorder, 
as secondary to a deviated nasal septum with sinusitis.

3.  Entitlement to an increased evaluation for a deviated 
nasal septum with sinusitis, currently evaluated as 10 
percent disabling.

4.  Determination of original rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

The claims of entitlement to service connection for an eye 
and a throat disorder, as secondary to a deviated nasal 
septum with sinusitis, are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for an eye 
and a throat disorder, as secondary to a deviated nasal 
septum with sinusitis, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an eye and a 
throat disorder, as secondary to a deviated nasal septum with 
sinusitis.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to them and there is no duty to assist him with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Secondary service connection is awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury". 38 C.F.R. § 3.310(a) (1998).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  A claim for 
secondary service connection, must, as must all claims, be 
well grounded under 38 U.S.C. § 5107(a).  See Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Both direct and secondary service connection claims must be 
supported by medical nexus evidence.  See Velez v. West, 11 
Vet. App. 148, 158 (1998); Caluza.  On a direct basis, the 
veteran's service medical records show no indication of any 
treatment for, or diagnosis of, an eye or a throat disorder 
during his period of service.  Furthermore, there is no post-
service medical evidence of an eye or a throat disorder that 
is linked to service.  Likewise, on a secondary basis, there 
is no medical evidence of an eye or a throat disorder 
diagnosed as secondary to the service-connected deviated 
nasal septum with sinusitis.  

VA outpatient treatment records since 1992 reflect that the 
veteran complained of itchy, watery, and red eyes and throat 
problems.  According to annual eye examination reports from 
1994 and 1995, however, the veteran's ocular health appeared 
normal, except for refraction.  The records show treatment 
for allergies with allergy shots.  The record is negative for 
an eye disorder or a throat disorder related to the deviated 
nasal septum and sinusitis.

A June 1998 VA outpatient note indicates that the veteran was 
evaluated for possible argon laser trabeculoplasty.  
Diagnostic tests revealed a normal slit lamp examination.  In 
July 1998, a left peripheral iridectomy was performed.  
However, even assuming without conceding that the veteran 
currently has glaucoma, there is no medical evidence of 
record linking it, or any other eye disorder, to his deviated 
nasal septum with sinusitis.  

In sum, the veteran has provided no competent evidence 
linking a diagnosed eye or throat condition to his military 
service or as secondary to his deviated nasal septum with 
sinusitis.  As noted above, evidence of a current disability 
that is medically linked to service is essential in 
establishing a well-grounded claim.  Hence, without competent 
evidence of an eye or a throat disorder that is medically 
linked to service, or as secondary to his deviated nasal 
septum with sinusitis, these claims are not well grounded.  
Epps.

With respect to the veteran's statements that he developed an 
eye and a throat disorder as a result of his service-
connected deviated nasal septum with sinusitis, the Board 
notes that "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had an eye or a 
throat disorder, and as the appellant has submitted no 
medical opinion or other competent evidence to show, or to 
support, his claim that he developed an eye or a throat 
disorder that is in anyway related to his period of service, 
or as secondary to his deviated nasal septum with sinusitis, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for an eye and a throat disorder, as 
secondary to a deviated nasal septum with sinusitis, is 
denied.


REMAND

The veteran contends that his service-connected deviated 
nasal septum with sinusitis and bilateral hearing loss have 
increased in severity.  In this respect, in Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997), the United States Court of 
Appeals for Veterans Claims (Court) reminded VA that well-
settled case law holds that when a claimant alleges that a 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  Cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

With respect to the sinusitis, the veteran's contention is 
corroborated by recent VA outpatient records dated subsequent 
to the last VA examination in July 1997.  While the July 1997 
VA examiner noted that, based on a CT scan, there was no 
evidence of chronic sinusitis and that any symptoms the 
veteran was experiencing were due to allergic rhinitis, the 
subsequent outpatient records appear to conflict with these 
findings.  Significantly, in December 1997 a VA physician 
indicated that the veteran suffered from severe nasal 
allergies and that he was on constant medication, to include 
antibiotics, without which he would have constant sinus 
infections.  Furthermore, a May 1998 VA treatment note 
indicated that the veteran had sinus disease.  Therefore, the 
records indicate a flare-up in symptoms.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA may not substitute its own medical 
judgment for independent medical evidence.  See Cosman v. 
Principi, 3 Vet. App. 503, 506 (1992).  Therefore, given that 
the symptoms related to allergies and sinusitis are similar, 
as set out in the Ratings Schedule in effect prior to October 
7, 1996, and that the medical records since July 1997 show 
flare-ups of his sinusitis, the Board finds that a current 
examination is necessary before deciding this issue on 
appeal.  38 C.F.R. §§ 3.159, 4.96, 4.97 (1998). 

With respect to bilateral hearing loss, in August 1998 the 
veteran indicated that VA tested his hearing in June 1998 and 
his hearing had worsened.  This is corroborated by an August 
1998 VA outpatient record indicating that the veteran 
complained that his hearing aids did not work properly.  A 
September 1998 VA outpatient records reveals that he was 
fitted with new hearing aids.  Accordingly, because the 
evidence indicates that his hearing disorder may have 
increased since July 1997, the Board finds that a current 
audiologic examination is necessary.  See Snuffer.

Finally, the Board notes that in light of Fenderson v. West, 
12 Vet. App. 119 (1999), the RO must consider and document 
whether a "staged rating" is warranted with respect to 
bilateral hearing loss.  Generally, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
where the disorder improves or worsens based on the facts 
found. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, private and 
VA, from whom he has obtained medical 
treatment for his sinusitis since July 
1997, specifically to include from the VA 
Allergy Clinic.  Efforts to obtain these 
records must be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The veteran should be scheduled for a 
special VA examination of the sinuses to 
ascertain the nature and extent of any 
and all current disability in this 
regard.  All necessary tests and studies, 
including a CT scan and/or x-rays, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The examiner should specifically 
address whether the veteran's sinus 
problems are due to allergies or 
sinusitis.  The examiner should state if 
a determination cannot be made.  The 
claims folder must be made available to 
the examiner for use in the study of this 
case.  The evaluation report should be 
typed.

3.  The RO should arrange for a VA 
audiological evaluation to determine the 
current severity of the veteran's hearing 
loss.  The claims folder should be made 
available to the examiner for review 
prior to the evaluation.

4.  The appellant should be given 
adequate notice of these examinations, 
which includes advising him of the 
consequences of failure to report for 
them.  If he fails to report for the 
examinations, this fact should be noted 
in the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider 
whether a rating in excess of 10 percent 
is warranted for a deviated nasal septum 
with sinusitis, and determine whether or 
not it may be granted considering both 
the old and new rating criteria.  The 
version which the rating board finds is 
more favorable to the appellant must be 
applied.

7.  The RO should then adjudicate the 
bilateral hearing loss claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  As noted 
above, this "original" claim is a 
different claim than the claim for an 
"increased evaluation" set forth in the 
statement of the case.  As such, the RO 
must specifically document consideration 
as to whether the evidence warrants 
greater original rating levels and any 
"staged rating" levels during this 
appeal period, as discussed in Fenderson, 
is warranted.  

8.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The above descriptions only note that 
a "staged rating" during this appeal period must be 
considered with the bilateral hearing loss issue.  They 
should not be read as mandating that a "staged rating" be 
entered.   The purpose of this remand is to ensure that the 
veteran is afforded due process of law.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

